457 F.2d 500
BROTHERHOOD OF PAINTERS, DECORATORS AND PAPERHANGERS OFAMERICA, AFL-CIO LOCAL NO. 130, Petitioner-Cross Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross Petitioner.
No. 30346.
United States Court of Appeals,Fifth Circuit,Feb. 7, 1972.Certiorari Denied May 30, 1972.See 92 S.Ct. 2059.

Petition for Review Cross Application for Enforcement of an Order of the National Labor Relations Board (Texas Case).
Leslie Thacker, Houston, Tex., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Clifford Potter, Director, N. L. R. B., Regional Director, Houston, Tex., Peter G. Nash, General Counsel, Dominick L. Manoli, Associate General Counsel, Charles N. Steele, Herbert Fishgold, Attys., N. L. R. B., for respondent.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC, 5 Cir., 455 F.2d 607.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.